Citation Nr: 0619312	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-15 308	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), including as secondary to service-
connected psychogenic gastrointestinal disturbance.

2.  Entitlement to service connection for asthmatic 
bronchitis, including as secondary to service connected 
psychogenic gastrointestinal disturbance.

3.  Entitlement to a compensable rating for psychogenic 
gastrointestinal disturbance.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active military service from December 1943 to 
February 1946.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in November 2004, when it was denied.  The 
veteran appealed to the United States Court of Appeals for 
Veterans' Claims (Court).  By Order of August 2006, the Court 
granted a joint motion filed by the parties in the case and 
remanded the matter to the Board for further evidentiary and 
procedural development.  The Board has provided the veteran 
and his attorney with notice and the opportunity to submit 
additional argument and evidence prior to further Board 
review.  In June 2006, additional written argument was 
received from the attorney, along with a private medical 
opinion pertaining to the veteran's appeal.  

By order of November 2004, the Board granted a motion for 
advancement on the Board's docket due to the veteran's 
advancing age.  Therefore, while under VA control, the appeal 
has received expedited treatment since that time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service connection for a psychogenic gastrointestinal 
disturbance was granted following the veteran's discharge 
from service.  A noncompensable disability rating was 
assigned at that time and has been in effect since.  In 2002, 
the veteran filed claims for an increase in the disability 
rating assigned to the psychogenic gastrointestinal 
disturbance and for service connection for GERD, either as 
directly related to the gastrointestinal symptoms he 
manifested in service or as proximately caused by the 
service-connected disability.  He also filed a claim for 
service connection for asthmatic bronchitis as proximately 
caused by GERD.  As noted above, these claims were all denied 
by the Board in November 2004 and have been remanded by the 
Court to the Board for further evidentiary development.

In the joint motion, the parties agree that relevant VA 
treatment records remain outstanding.  It is noted that the 
veteran reports having undergone treatment and examination 
with VA specialists in connection with an application made at 
some point in 1999 for VA medication.  The record on appeal 
currently contains VA treatment records dated from 2002, but 
no earlier.  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, 
upon remand, any outstanding VA treatment records should be 
obtained and associated with the veteran's claims file.  

The Board observes that in various statements filed in 
support of his claims, the veteran contends that he has 
suffered from gastrointestinal symptoms ever since his 
discharge from service.  As evidence demonstrating continuity 
of symptomatology from service until the present can provide 
a basis for a grant of service connection, (see 38 C.F.R. 
§ 3.303(b)) the veteran should be requested to identify all 
providers of medical treatment for gastrointestinal symptoms 
since his discharge from service so that the VA can assist 
him in demonstrating such continuity for the record.

Review of the VA treatment records contained in the file 
reflect that the veteran has sought and received psychiatric 
treatment during the time that his appeal for an increased 
disability rating has been pending.  To fully develop the 
claim for an increased disability rating for a psychogenic 
gastrointestinal disturbance, records reflecting any 
psychiatric treatment received during this time period are 
relevant and should be obtained for review by adjudicators.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for 
gastrointestinal complaints and symptoms 
since his discharge from service.  After 
securing any necessary releases, the RO 
should obtain these records for inclusion 
in the veteran's claims file.  All 
efforts to obtain these records should be 
fully documented in the claims file.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for psychiatric 
complaints and symptoms since 2002, when 
he filed the current claim for an 
increased disability rating.  After 
securing any necessary releases, the RO 
should obtain these records for inclusion 
in the veteran's claims file.

3.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran, to include specialist evaluation 
reports and prescription medication 
records, for the period from 1999 to 
2002, and dated subsequent to 2003.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, performing any further 
evidentiary development which may become 
necessary.  If any benefit sought on 
appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


